COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Reginald Taylor v. University of Texas Medical Branch at
                             Hospital Galveston

Appellate case number:       01-18-00850-CV

Trial court case number:     18-CV-0105

Trial court:                 122nd District Court of Galveston County

        The Clerk of this Court’s October 16, 2018 Notice had directed the district clerk to
file the indigent clerk’s record by November 5, 2018, for appellant, Reginald Taylor,
incarcerated and proceeding pro se. On October 22, 2018, the district clerk filed the clerk’s
record including appellant’s unsworn declaration of previous lawsuits, listing only the
underlying trial court case that is on appeal, and a certified copy of his inmate trust account
statement, filed on September 24, 2018, to comply with Chapter 14 of the Texas Civil
Practice and Remedies Code. On October 30, 2018, the indigent clerk’s record was filed
containing the trial court’s October 23, 2018 order granting appellant’s motion for a free
record. Because appellant’s declaration and inmate trust account statement comply with
Chapter 14, appellant is not required to pay appellate costs. See TEX. CIV. PRAC. & REM.
CODE ANN. §§ 14.004(a), (c), 14.006(f) (West 2012); TEX. R. APP. P. 20.1(c).
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. On September 27, 2018, the court reporter filed an info
sheet in this Court stating that no record was taken.
        Thus, because appellant is proceeding pro se, the Court ORDERS the district clerk
to mail the clerk’s record to the appellant, within 10 days of this Order, at no cost to
appellant, and shall certify the delivery date within 15 days.
        Appellant is ORDERED to file appellant’s brief within 45 days from the date of
this Order. See TEX. R. APP. P. 2, 38.6(a)(1).
        It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes__________
                      x Acting individually         Acting for the Court
Date: _November 1, 2018_____